Citation Nr: 1429466	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disability.

2.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 2006.

This case comes to the Board of Veterans' Appeals (Board) from November 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2013, the Veteran testified during a videoconference Board hearing.  At that time, she submitted additional evidence with a waiver of RO review.  

In a May 2014 statement, the Veteran's representative waived RO review of any new evidence of record.  Thus, the Board will consider all the evidence in the claims file.

During the hearing, the Veteran raised the issues of entitlement to service connection for bilateral upper extremity weakness and a psychiatric disorder, to include anxiety and depression, both as secondary to the service-connected multiple sclerosis.  In addition, a March 2013 statement from the Veteran requested an increased rating for multiple sclerosis and submitted evidence.  In a May 2014 statement, the Veteran's representative raised the issues of entitlement to service connection for muscle spasms, vision problems, bowel problems, and bladder problems, all as secondary to the service-connected multiple sclerosis.  As those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not currently have chronic fatigue syndrome.

2.  Resolving reasonable doubt in the Veteran's favor, since the September 2, 2010, effective date of service connection, her headache disability has been comparable to migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.88a (2013).

2.  The criteria for an initial rating of 10 percent, but no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim with respect to the migraine headaches arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

With respect to the chronic fatigue syndrome claim, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A September 2010 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and her and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the September 2010 letter addressed all notice elements and predated the initial adjudication by the RO in November 2011.  

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed the statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in October 2010 to determine the nature and etiology of any chronic fatigue syndrome.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

VA provided the Veteran with an examination in October 2010 and June 2011 to determine the nature and severity of migraine headaches.  The Board finds those VA examination reports to be thorough and adequate upon which to base a decision on the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, the diagnosis of chronic fatigue syndrome requires: 

(1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and

(3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  

38 C.F.R. § 4.88a (2013).  

The Veteran claims that she has chronic fatigue syndrome, to include as secondary to her service-connected hypothyroidism or multiple sclerosis.

Prior to determining whether the Veteran's chronic fatigue syndrome is related to service or a service-connected disability, the Board observes that the question of whether she has chronic fatigue syndrome must first be addressed.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran's service medical records show complaints of fatigue but not a diagnosis of chronic fatigue syndrome.  In fact, they show that her complaints of fatigue led to a diagnosis of hypothyroidism.  Post service treatment records also show complaints of fatigue but again no diagnosis of chronic fatigue syndrome.  

However, due to the Veteran's complaints of chronic fatigue, she was afforded a VA examination in October 2010 at which time she reported having fatigue since her teenage years.  She reported that the fatigue was not worsened with exercise or activity and she has not noticed any decrease in her average daily activity.  She denied flulike symptoms and reported that the fatigue was not debilitating.  The examiner stated that there were no clinical or objective findings of chronic fatigue syndrome, noting that the Veteran has had daily fatigue since she was a teenager that had not changed according to her history.  

Medical evidence since the VA examination continues to show that the Veteran does not have chronic fatigue syndrome.  In a February 2013 letter, her treating physician indicated that her fatigue was associated with multiple sclerosis.  

Considering the medical evidence, the Board finds that the preponderance of the evidence supports a finding that the Veteran does not currently have chronic fatigue syndrome.

The Board notes that a July 2010 private treatment note shows the Veteran's report of having been diagnosed with chronic fatigue syndrome.  However, that report is not supported by the record.  The Board notes that the physician who authored that treatment note is the same physician who authored the February 2013 letter that indicated that the Veteran's fatigue was associated with multiple sclerosis.  

The Board also observes that the Veteran does not objectively meet a diagnosis of chronic fatigue syndrome for VA purposes under 38 C.F.R. § 4.88a.  She denied a new onset of debilitating fatigue.  She also has other clinical conditions that may produce similar symptoms, including her service-connected hypothyroidism and multiple sclerosis.  Fatigability is a symptom of hypothyroidism recognized by VA.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2013).  The medical evidence shows that her fatigue is associated with multiple sclerosis.  The medical evidence shows that the Veteran has not met the first two criteria for a diagnosis of chronic fatigue syndrome for VA purposes.  Therefore, the Board need not discuss whether she has the symptoms listed under 38 C.F.R. § 4.88a.  Thus, a diagnosis of chronic fatigue syndrome for VA purposes is not met.  Moreover, she is service-connected for hypothyroidism and multiple sclerosis and is thus already being compensated for her symptoms of fatigue under the ratings for those disabilities.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).   However, the Veteran is not competent to self-diagnose chronic fatigue syndrome.  In fact, in a June 2012 statement, she acknowledged that she had not been diagnosed with chronic fatigue syndrome.  The medical evidence shows that she does not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.

In conclusion, the Veteran does not currently have chronic fatigue syndrome.  Accordingly, service connection for chronic fatigue syndrome, to include as secondary to service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the Veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Since the September 2, 2010, effective date of service connection, the Veteran's migraine headache disability has been assigned a 0 percent rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2013).  Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches with less frequent attacks warrant a 0 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The Veteran's private medical records show treatment for chronic headaches.  In September and December 2010, she complained of one to three headaches per week with severe headaches fewer than one per week with associated phonophobia but no nausea or vomiting.  In February 2011, she complained of daily headaches with one to three severe headaches per week with phonophobia but no nausea or vomiting.  In December 2011, she complained of two to three headaches per week.  In April 2012, she complained of daily headaches but continued to work and take college classes.  That treatment record also shows that she had been prescribed medication for fatigue but the medication resulted in a feeling of "crashing" in the afternoon when the medication wore off.  In July 2012, she reported daily headaches that were helped by lying down.  In April 2013, she reported daily headaches that were helped by sleeping.

At an October 2010 VA examination, the Veteran complained of at least two to three headaches per week that lasted two to three days, with at least one being severe and requiring medication.  She reported phonophobia and photophobia but no nausea or vomiting.  

At a June 2011 VA examination, the Veteran complained of at least four headaches per week that lasted all day unless she took medication.  She described the headaches as a pressure throbbing pain with phonophobia, photophobia, and very occasional nausea but no vomiting.  She denied incapacitating episodes but reported slower physical activity during the headaches.  In the past year, she reported missing seven days of work and leaving early at least 12 times.

In a July 2011 statement, the Veteran reported that florescent lights at work often worsened her headaches so she sometimes turned them off and worked in the dark.  

In a June 2012 statement, the Veteran conceded that she does not have prostrating attacks where she needs to lie down but she does have prostrating attacks where she is exhausted physically and emotionally.

In a February 2013 letter, a private physician noted that the Veteran's symptoms of multiple sclerosis, including optic neuritis, pain, depression, headaches, and chronic fatigue, can be disabling at times, associated with missed work and an inability to perform her activities of daily living.  

In a March 2013 letter, another private physician noted that the Veteran's symptoms of multiple sclerosis, gastrointestinal disturbance, optic neuritis headaches, and chronic fatigue can be disabling at times, occasionally resulting in missed work and an inability to perform her activities of daily living.  

At the August 2013 hearing, the Veteran testified that she had daily headaches but only took medication for the severe ones.  She also testified that she continued to work full time but was exhausted by the end of the day and took a nap when she arrived home from work to help her get through the evening.  She further testified that she left work at least one or two hours early once per week but did not take a whole day off often.

While the record shows that the Veteran has daily headaches, with up to three severe headaches per week, the record does not show that they are prostrating, even the severe ones.  She denied any incapacitating episodes due to the headaches at the June 2011 VA examination.  She indicated that she can work through them in the July 2011 statement and during the hearing.  She conceded that she does not have prostrating attacks in the June 2012 statement.  While treatment records show that lying down and sleeping help relieve the headaches, they do not show that the headaches are of characteristic prostrating attacks that require such lying down and sleeping.  Similarly, while she testified that she was exhausted by the end of the day and took a nap when she arrives home from work to help her get through the evening, there was no indication that the headaches were prostrating or required such naps.  The April 2012 treatment record indicates that medication for fatigue was causing an increase in fatigue when it wore off near the end of the work day.  However, she reported missing seven days of work and leaving early at least 12 times in the prior year at the June 2011 VA examination, and reported leaving work at least one or two hours early every week but not taking a whole day off often during the hearing.  Similarly, February and March 2013 letters from her treating physicians indicate that her headaches occasionally resulted in missed work and an inability to perform activities of daily living.  

In sum, while the Veteran has not had characteristic prostrating attacks, she has had daily headaches and missed an average of one day of work every two months due to her most severe headaches, which are relieved by lying down or sleeping.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that her headache disability has been comparable to migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  Thus, an initial 10 percent rating is warranted since the September 2, 2010, effective date of service connection.  The Board finds that a higher 30 percent rating is not warranted as the headache disability is not shown to cause characteristic prostrating attacks occurring on an average once a month over the last several months.  The objective evidence of record, to include the Veteran's statements made throughout the appeal and during VA and private examinations, simply do not support such a finding.

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting a higher initial 10 percent rating for migraine headaches.  However, as the preponderance of the evidence is against an even higher rating, any claim for a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the Veteran's service-connected headache disability does not warrant referral for consideration of an extraschedular rating.  The primary symptomatology of her disability is that of headaches and their resulting functional impairment, which is specifically contemplated by the current schedular criteria.  No unusual or exceptional disability picture appears to otherwise be demonstrated by the record.  The Board notes that she switched jobs to eliminate travel and decrease stress, but there is no indication that her headache disability was causing poor performance or otherwise markedly interfering with her prior job.  In that regard, she noted that her current job gave more flexibility to leave an hour or two early when needed.  To the extent her disability causes occupational impairment, that impairment has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable, due to her service-connected headache disability.  In fact, she continues working full time with some missed days and early departures.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for chronic fatigue syndrome, to include as secondary to service-connected disability, is denied.

An initial 10 percent rating, but not higher, for migraine headaches is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


